                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                         RESPONDENT


v.                                  Case No. 4:12-cr-40011
                                    Case No. 4:19-cv-4005


SAMUEL B. GARRISON                                                                    MOVANT


                                            ORDER


          Before the Court is the Report and Recommendation filed August 12, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 81. Judge Bryant recommends that Movant Samuel B. Garrison’s Motion to Vacate,

Set Aside, or Correct Sentence Pursuant to U.S.C. § 2255 (ECF No. 73) be denied and that this

case be dismissed with prejudice.        No party has filed objections to the Report and

Recommendation, and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review,

the Court adopts the Report and Recommendation in toto. Accordingly, Garrison’s Motion to

Vacate, Set Aside, or Correct Sentence Pursuant to U.S.C. § 2255 (ECF No. 73) is DENIED and

this case is DISMISSED WITHOUT PREJUDICE. Further, the Court finds that an appeal

from dismissal would not be taken in good faith and that no certificate of appealability should be

issued.

          IT IS SO ORDERED, this 9th day of September, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
